163 S.W.3d 485 (2005)
In re MARRIAGE OF Karen F. PETERS and Kenneth L. Peters.
Karen F. Peters, Petitioner/Respondent,
v.
Kenneth L. Peters, Respondent/Appellant.
No. ED 84505.
Missouri Court of Appeals, Eastern District, Division Two.
May 3, 2005.
David R. Bohm, Sophya N. Qureshi, Danna McKitrick, P.C., St. Louis, MO, for respondent.
Robert N. Hamilton, Jennifer R. Piper, Kruse, Reinker & Hamilton, L.L.C., St. Louis, MO, for appellant.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Former husband appeals from a judgment of the trial court modifying maintenance and child support. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).
Former wife's motion to dismiss appeal for failure to comply with Rule 84.04 is denied as moot.